1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                     ***

6
      TRINITA FARMER,
7
                           Plaintiff,
8                                                  2:18-cv-00860-GMN-VCF
      vs.                                          ORDER
9     LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT, a political subdivision of the
10
      State of Nevada; KENNETH LOPERA,
11
      individually; TRAVIS CRUMRINE, individually;
      MICHAEL TRAN, individually; MICHAEL
12    FLORES, individually,
                           Defendants.
13

14

15
            Before the court is Plaintiff’s Emergency Motion to Change Hearing Date Due to Plaintiff’s

16
     Counsel Being Out of the Country (ECF No. 85).

17
            Accordingly,

18
            IT IS HEREBY ORDERED that Plaintiff’s Emergency Motion to Change Hearing Date Due to

19
     Plaintiff’s Counsel Being Out of the Country (ECF No. 85) is GRANTED.

20
            IT IS FURTHER ORDERED the hearing scheduled for September 5, 2019, is VACATED, and

21
     RESCHEDULED to 3:00 PM, September 13, 2019, in Courtroom 3A.

22

23
            DATED this 26th day of August, 2019.
                                                            _________________________
24                                                          CAM FERENBACH
                                                            UNITED STATES MAGISTRATE JUDGE
25
